DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-15 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/09/2022. It is noted Examiner agrees with Applicant’s assertion regarding Fig. 1-3 being included in the elected Species.
Applicant’s election without traverse of Species A, drawn to Fig. 1-3 in the reply filed on 5/09/2022 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: adjustable mechanism in claims 1 and 17 and compression mechanism in claims 2 and 18
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the recitation “the groove” lacks antecedent basis.
Regarding claim 16, the recitation “the thermally conductive bracket” lacks antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yang (US20130235529).
Regarding claim 1, Yang discloses a heat sink assembly (see Fig. 5 & 17) comprising: a thermally conductive support member (510) configured to be attached to a heat source (1120), the heat source being located within an enclosure (see 1110 & 1130 forming an enclosure); a heat sink (532); and an adjustable mechanism (538 or 520 between two of 534) configured to moveably connect the thermally conductive support member to the heat sink, the adjustable mechanism permitting the heat source to be moved relative to the heat sink without requiring access within the enclosure to the adjustable mechanism (¶[0052-0053]).
Regarding claim 2, Yang discloses the limitations of claim 1, and Yang further discloses a compression mechanism (536) configured to provide a continuous force between the thermally conductive support member and the heat sink as the heat source is moved relative to the heat sink (¶[0053]).
Regarding claim 3, Yang discloses the limitations of claim 1, and Yang further discloses
the adjustable mechanism comprises a tongue and groove joint (534 between two of 520).
Regarding claim 4, Yang discloses the limitations of claim 3, and Yang further discloses  the tongue and groove joint includes a groove on the thermally conductive support member that is configured to moveably fit on a rib on the heat sink (534 between two of 520).
Regarding claims 5-7, Yang further discloses (see Fig. 8 & ¶[0008-0009], which provides support that the claimed combination can be at once envisaged from the disclosure, see MPEP 2131.02 III) the compression mechanism comprises a pair of spring clips (770), a first end of each spring clip being secured to the heat sink (732) and a second end of each spring clip being configured to provide a clamping force on the thermally conductive support (710) member, the second end of each spring clip (770) is configured to fit within a channel (see channel therein) on the thermally conductive support member, each spring clip (770  is configured to maintain a continuous clamping force (¶[0059]) to maintain the thermally conductive support member in thermal contact with the heat sink as the groove on the thermally conductive support member is moved along the rib on the heat sink when moving the heat source relative to the heat sink.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US20130235529).
Note: Assuming arguendo, specifically, that the spring clip combined with the enclosure cannot be at one envisaged from the disclosure of Yang (a point which Examiner does not concede), the following alternative rejection is offered in order to provide compact prosecution. 
Regarding claims 5-7, Yang teaches the limitations of claim 2, and Yang does not teach, in the same embodiment, the compression mechanism comprises a pair of spring clips, a first end of each spring clip being secured to the heat sink and a second end of each spring clip being configured to provide a clamping force on the thermally conductive support member, the second end of each spring clip is configured to fit within a channel on the thermally conductive support member, each spring clip to maintain the thermally conductive support member in thermal contact with the heat sink as the groove on the thermally conductive support member is moved along the rib on the heat sink when moving the heat source relative to the heat sink.
Yang further teaches, in a different embodiment, the compression mechanism comprises a pair of spring clips (770), a first end of each spring clip being secured to the heat sink (732) and a second end of each spring clip being configured to provide a clamping force on the thermally conductive support (710) member, the second end of each spring clip (770) is configured to fit within a channel (see channel therein) on the thermally conductive support member, each spring clip (770  is configured to maintain a continuous clamping force (¶[0059]) to maintain the thermally conductive support member in thermal contact with the heat sink as the groove on the thermally conductive support member is moved along the rib on the heat sink when moving the heat source relative to the heat sink.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang to include the spring clip embodiment of Yang to the enclosure of Fig. 17, in order to provide a simple substitution of parts (see MPEP 2143) or in order to simplify the structure and reduce manufacturing costs (¶[0060]). 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US20130235529) in view of Zankl (DE3212592).
Regarding claim 16, Yang teaches the limitations of claim 1, and Yang does not teach a flexible thermal strap connected between the heat sink and the thermally conductive bracket.
Zankl teaches a flexible thermal strap connected between the heat sink and the thermally conductive bracket (flexible metal band 1 between blocks 2), in order to provide a good conductor of heat from the heat source to the heat sink that cannot be impaired by relative movements thereof (¶[0012]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang to include the flexible thermal strap of Zankl, in order to provide a good conductor of heat from the heat source to the heat sink that cannot be impaired by relative movements thereof (¶[0012]).
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US20130235529) in view of Joist (US20160084590).
Regarding claim 17, Yang teaches a heat sink assembly (Fig. 5 & 17 for removal of heat from an object (1120) comprising: an enclosure (see enclosure formed by 1130 & 1110) for housing the object, the object generating heat to be removed; a thermally conductive support member (510) configured to be attached to the object; a heat sink rail (534) attached to a panel (1130) of the enclosure, the panel serving as a heat sink (heat dispersion ¶[0088]); and an adjustable mechanism (538 or 520 between two of 534) configured to moveably connect the thermally conductive support member to the heat sink rail, the adjustable mechanism permitting the object to be moved relative to the heat sink rail without requiring access to the adjustable mechanism when the object is installed in the enclosure (¶[0052-0053]).
	Yang is silent to the panel being removable.
	Joist teaches the panel is removable (302 & ¶[0009]), in order to provide access to electronics for repair (¶[0009]).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yang to include the removable panel of Joist, in order to provide access to electronics for repair (¶[0009]). 
Regarding claim 18, Yang teaches the limitations of claim 17, and Yang further teaches a compression mechanism (536) configured to provide a continuous force between the thermally conductive support member and the heat sink rail as the object is moved relative to the heat sink rail.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763